Name: Commission Regulation (EU) NoÃ 259/2011 of 16Ã March 2011 amending Regulation (EU) NoÃ 642/2010 on rules of application (cereal sector import duties) for Council Regulation (EC) NoÃ 1234/2007
 Type: Regulation
 Subject Matter: free movement of capital;  plant product;  EU finance;  prices;  tariff policy;  trade
 Date Published: nan

 17.3.2011 EN Official Journal of the European Union L 70/31 COMMISSION REGULATION (EU) No 259/2011 of 16 March 2011 amending Regulation (EU) No 642/2010 on rules of application (cereal sector import duties) for Council Regulation (EC) No 1234/2007 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143, in conjunction with Article 4, thereof, Whereas: (1) Article 5 of Commission Regulation (EU) No 642/2010 of 20 July 2010 on rules of application (cereal sector import duties) for Council Regulation (EC) No 1234/2007 (2) lays down the components determining the representative cif import prices referred to in Article 136(2) of Regulation (EC) No 1234/2007 for the cereals referred to in Article 2(1) of Regulation (EU) No 642/2010. (2) Although Articles 2(1) and 5(1) of Regulation (EU) No 642/2010 refer to the common wheat of high quality, Annex III to that Regulation includes quotation exchanges and reference varieties also for medium and low quality common wheat. For sake of consistency, it is appropriate to remove from that Annex quotations and varieties for medium and low quality common wheat. (3) Regulation (EU) No 642/2010 should therefore be amended accordingly. (4) The measures set out in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) No 642/2010 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 187, 21.7.2010, p. 5. ANNEX ANNEX III Quotation exchanges and reference varieties Product Common wheat Durum wheat Maize Other feed grains Standard quality High Reference variety (type/grade) for exchange quotation Hard Red Spring No 2 Hard Amber Durum No 2 Yellow Corn No 3 US Barley No 2 Quotation exchange Minneapolis Grain Exchange Minneapolis Grain Exchange (1) Chicago Board of Trade Minneapolis Grain Exchange (2) (1) Where no quotation is available that can be used to calculate a representative cif import price, fob quotations publicly available in the United States of America shall be used. (2) Where no quotation is available that can be used to calculate a representative cif import price, the most representative fob quotations publicly available in the United States of America shall be used.